Judgment, *131Supreme Court, New York County (Franklin Weissberg, J.), rendered March 30, 1993, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, and sentencing him to a term of 8 to 24 years, unanimously affirmed.
Defendant has presented no basis for reversal of his judgment of conviction. To the extent that this appeal seeks reargument of defendant’s motion for release of certain Grand Jury transcripts and enlargement of the record, which was denied by this Court on August 24, 1995, reargument is denied. We note that this Court has already denied a motion which, in essence, sought reargument of the original motion. In any event, defendant has not established any compelling or particularized need for the remaining Grand Jury transcripts (People v Glenn, 220 AD2d 527). Other than speculation, defendant has offered no reason to believe that the Grand Jury transcripts in question would reveal the existence of any issue that would be reviewable notwithstanding defendant’s guilty plea (see, People v Pelchat, 62 NY2d 97, 108). Finally, by pleading guilty, defendant has waived his claim of alleged defect in the Grand Jury presentation (People v Rivera, 235 AD2d 372). Concur—Sullivan, J. P., Rosenberger, Tom and Andrias, JJ.